Warner, Chief Justice.
The plaintiff brought his action against the defendant to recover the sum of $180.00, alleged to be due him for his services as a policeman, under a.contract made with the defendant for the year 1871. The defendant pleaded that the plaintiff had been arraigned before the board of commissioners of the city of Atlanta, and charged with a violation of the ordinances and rules for the government of said city, to-wit: with conduct unbecoming a member of the police force, of which charge, and of the time of trial, the plaintiff had due notice; that he appeared and was represented by counsel, and, after a full and fair trial, he was, by said board, found guilty of the charges and dismissed from the police force. On the trial of the case, the jury found a verdict for the plaintiff for the amount sued for. Whereupon the defendant made a motion for a new trial, on the ground that the verdict was contrary to law and contrary to the evidence. The court granted a new trial on the ground that the verdict was contrary to law, and the plaintiff excepted.
*320It appears from the minutes of the board of police commissioners, containing their proceedings, at a meeting held by them on the 7th of April, 1874, which was offered in evidence, “ that policeman D. M. Queen was arraigned and tried for immoral and disorderly conduct in the seduction of Georgia Teat, thereby causing her death at childbirth, found guilty and discharged, April 7, 1874.” Dodd, chairman of the board of police commissioner’s, testified that he was present in that capacity at the trial of D. M. Queen; that he was tx-ied on the charge, as above set forth, on the 7th of April, 1874. The evidence before the board satisfied them that Queen had seduced Geox-gia Teat in 1873. The board had before them Dr. Miller’, Calloway, and several members of the gi’and jury, who testified that Geox’gia Teat told them, before she died, that Queen was her seducer; that he seduced her under promise of mamage, and afte'rwai’ds refused to have anything to do with hex- — refused to assist her up to the time her child was bora; that she was poor and needed assistance; that her child was bom in March, 1874. She died in childbed, and her child also died. Upon this testimony the hoax’d discharged Queen from the police force of the city. To this decision of the boax’d of commissioner’s there was no exception taken, by certiorari or otherwise.
By the charter of the city of Atlanta, the board of police commissioner’s are authorized to “ exercise full direction axxd control of the officer’s and membei’S of the police force in confomaity to existing laws and ox’dinances, and such as may be made applicable to the subject; and, for a failure to per*-, form any duty required by law, or the city ox’dinances, they may be suspended or removed from office by the board of police commissioners.” One of the ordinances of the city declares that, if any of the police force, or policemen, shall, at any time, become intoxicated, or under the influence of liquor’, or fail, neglect or refuse to perform all duties as the laws or ordinances of the city may require, or shall be guilty *321of any immoral or disorderly conduct, such policeman so offending, if found guilty, shall be fined, reprimanded or removed from office, or all, in the discretion of the police commissioners, they having the same power now in that respect as the mayor and council formerly had.
Although the commissioners’ court (if it may be so called) was a court of limited jurisdiction, still it had jurisdiction of the person of Queen, as a policeman, and of the sub ject matter of his conduct as such policeman, and its judgment in relation to that conduct as a policeman, was as conclusive upon him as any other judgment, until reversed or set aside. It is no answer to say that the judgment was erroneous, and that it might have been reversed on a writ of certiorari for the admission of illegal evidence before the commissioners (though that evidence does not appear to have been objected to), or that the commissioners erred in their judgment in passing on that evidence. It is true, the evidence shows that the child was begotten before his appointment as a policeman, but the evidence also shows that the victim of his lust and false promises was poor, and needed assistance from the time he was appointed policeman in January, 1874, until her death in March, 1874, and that he refused to assist her, or contribute anything towards her support, from the time of his appointment up to the time of her death, in March thereafter. Inasmuch as it was proven to the satisfaction of the commissioners that Queen was the father of Georgia Teat’s illegitimate child, begotten before his appointment, which fact, when brought to their knowledge, coupled with the other fact of his conduct towards her after his appointment, constituted in the judgment of the commissioners such immoral conduct on his part as would authorize them to discharge him in the exercise of that discretion vested in them by the chaifer and ordinances of the city before cited. ’Whether that judgment was erroneous or not, is not now thfe question; it is conclusive upon him until reversed Or 'set aside.
Let the judgment of the court below be affirmed.